DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10 November 2020 has been entered.

Claim Status
Claims 1 – 4 are pending.  Claim 1 was amended.  
	
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Uchida, US 2007/0029974 (hereinafter 'Uchida') in view of Kanada, US 2015/0369867 (hereinafter 'Kanada').

Regarding claim 1: Uchida teaches a battery system comprising:
a nickel hydride battery ([0050]: a nickel-metal hydride battery is used as the battery 2); and
an electronic control unit ([0050]: environment data processing unit 4) configured to:
store data indicating a corresponding relationship between an elapsed time from a start of use of the nickel hydride battery and a memory quantity ([0056]: storage 8 stores a database of battery deterioration created based on results of vehicle running tests, where the Examiner interprets battery deterioration as equivalent to battery memory) from the start of use of the nickel hydride battery ([0060]: After actual running of the vehicle has started, the controller 7 processes the data transmitted from the recording unit 6 at established periods), the stored data comprising historical data ([0055]: the environment data of the battery 2, power consumption data concerning the electrical components, and vehicle running data are accumulated in the recording unit 6 as histories of the data) corresponding [0056]: the database is organized by vehicle running pattern 33),
calculate, with reference to the stored data, a memory quantity ([0060 – 0061]: the controller 7 processes the data transmitted from the recording unit 6 at established periods … a total degree of battery deterioration in the n-th established period (dn=dan+dbn+dcn) is calculated, where the Examiner interprets the amount of battery deterioration as equivalent to a memory quantity), within a time when classification of the conditions of use does not change ([0060]: vehicle running pattern 33 in the pertinent one of the established periods is recognized from the data on the read data, where the Examiner interprets that the running pattern does not change within the period that is being processed), and
estimate a memory quantity of the nickel hydride battery by integrating the calculated memory quantity into a previously estimated memory quantity ([0064] The controller 7 totalizes the degree of battery deterioration based on the vehicle running data in the recognized vehicle running pattern 33 (Db), the degree of battery deterioration (Da) calculated from the environment data of the battery 2, and the degree of battery deterioration (Dc) calculated from the power consumption data concerning electrical components, to obtain the accumulated degree D of battery deterioration, where the Examiner interprets battery deterioration as equivalent to a memory quantity)..

Uchida is silent with respect to 

the memory quantity being a quantity indicating an amount of change in voltage resulting from a memory effect of the nickel hydride battery; and 
wherein in response to a condition of use changing, the memory quantity is calculated and integrated into the total memory.

Kanada teaches 
the stored data comprising historical data classified individually into conditions of use based on an open circuit voltage of the nickel hydride battery and a temperature of the nickel hydride battery ([0062]: The calculation unit 613 calculates the battery degradation evaluation value D (current value) at intervals of one computation cycle time by using the above-described mathematical expression (1) on the basis of the discharge current value I, the battery temperature TB, and the battery degradation evaluation value D (last value) stored in the storage unit 612), and
the memory quantity being a quantity indicating an amount of change in voltage resulting from a memory effect of the nickel hydride battery ([0046]: The control unit 651 of the ECU 600 estimates changes in ion concentration imbalance in the electrolyte of the battery 400 on the basis of the history of a detected value of the current sensor 602, and calculates an evaluation value associated with degradation of the battery 400 due to a charge or a discharge on the basis of the estimated changes in ion concentration imbalance); and 
[0056]: The evaluation value D that falls outside the range between the predetermined value D0 and the predetermined value D1 is used to calculate the battery degradation integrated value ΣD).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Uchida in view of Kanada to incorporate a calculation of battery deterioration based the usage pattern of the battery into the calculation of when to replace the battery, as known in the art. 

Regarding claim 2: Uchida in view of Kanada teaches the battery system according to claim 1, as discussed above, wherein
the electronic control unit is configured to repeatedly carry out a total memory quantity estimation process for estimating the total memory quantity indicating an integrated value of the memory quantity, the total memory quantity estimation process being a process for calculating, with reference to data corresponding to the conditions of use during a predetermined period, the total memory quantity from a previously estimated total memory quantity at a start of the predetermined period and the conditions of use during the predetermined period, by adding a memory quantity generated during the predetermined period to the previously estimated total memory quantity at the start of the predetermined period (Uchida: [0066] The degree of battery deterioration (D) based on the above-described data obtained by totalizing the degrees of battery deterioration (db, da, and dc) associated with the vehicle running patterns 33 recognized in each fixed time period after actual operation of the vehicle has started using the above-described method represents a degree of battery deterioration at a point in time (n)), where the Examiner interprets “each fixed time period” as equivalent to a “predetermined period”.


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Uchida in view of Kanada in view of Takagi et al., US 2012/0310571 (hereinafter 'Takagi').

Regarding claim 3: Uchida in view of Kanada teaches the battery system according to claim 1, as discussed above, wherein 
the stored data comprises data indicating a corresponding relationship between an elapsed time and a generation speed of the memory quantity ([0057]: database 30 is shown in the form of a graph representing the degree of battery deterioration in accordance with running distances for each vehicle running pattern 33), 
the electronic control unit is configured to calculate, with reference to the stored data corresponding to the conditions of use during a predetermined period, the generation speed during the predetermined period ([0063]: running pattern 33 stored in the database 30 in the storage 8),
the electronic control unit is configured to calculate a product of the generation speed and [a] predetermined period as the memory quantity generated during the predetermined period ([0063]: controller 7 multiplies a reciprocal (1/T) of the number of durable years for which the battery 2 is useful (T) specified assuming that the vehicle runs continuously in the recognized vehicle running pattern 33), and
the electronic control unit is configured to estimate a total memory quantity at an end of the predetermined period by adding the calculated memory quantity to the previously estimated total memory quantity from a start of the predetermined period ([0063]: the accumulated value (D) obtained by summing the degrees of battery deterioration (dn) in each vehicle running pattern 33 recognized at predetermined intervals … represents the degree of battery deterioration at this point in time (n)).    

Uchida in view of Kanada is silent with respect to 
the stored data comprises data indicating a corresponding relationship between an nth root of the elapsed time and a generation speed of the memory quantity,
an exponent of the nth root is determined such that the generation speed becomes constant with respect to the nth root of the elapsed time,
the electronic control unit is configured to calculate a product of the generation speed and an nth root of the predetermined period

Takagi teaches
the stored data comprises data indicating a corresponding relationship between an nth root of the elapsed time and a generation speed of the memory quantity ([0060]: the coordinate system of the nth root of the elapsed time and deterioration rate can be used to represent deterioration data for each of temperatures in a straight line),
an exponent of the nth root is determined such that the generation speed becomes constant with respect to the nth root of the elapsed time ([0060]: In FIG. 7, the vertical axis represents the deterioration rate, and the horizontal axis represents the square root of the elapsed time), where the Examiner interprets a square root as an example of a power root.,
the electronic control unit is configured to calculate a product of the generation speed and an nth root of the predetermined period ([0061]: In the coordinate system shown in FIG. 7, deterioration data at the temperature T1 can be used to provide a change amount .DELTA.d1 of deterioration rate associated with the square root of the period t(1)), where the Examiner notes that the calculated value d1 is equal to the product of the square root of t1 and the slope of the line segment as shown in Fig. 7.

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Uchida in view of Kanada in view of Takagi to improve the quality of the calculated state of the battery, as “the accuracy of the estimation of the deterioration rate can be improved as … the calculated change amounts are simply added ([0067])”, as known in the art.


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Uchida in view of Kanada in view of Hoffman et al., US 20060132092 (hereinafter 'Hoffman').

Regarding claim 4: Uchida in view of Kanada teaches the battery system according to claim 1, as discussed above.
Uchida in view of Kanada is silent with respect to wherein 
the electronic control unit is configured to acquire a first condition of use at a time of stopping the battery system and a second condition of use at a time of activating the battery system,
the electronic control unit is configured to determine, based on the first condition of use and the second condition of use, a condition of use in a stop period of the battery system from the time of stopping the battery system to the time of activating the battery system, and
the electronic control unit is configured to calculate, with reference to the data corresponding to the determined condition of use, a memory quantity generated during the stop period.

Hoffman teaches 
the electronic control unit is configured to acquire a first condition of use at a time of stopping the battery system and a second condition of use at a time of activating the battery system ([0034]: When electronic module 102 is ON ("Yes" in step 210), and if primary power source 104 is supplying power to electronic module 102 ("Yes" in step 212), the temperature-adjusted self-discharge quantity C.sub.0*SUM(R*E.sub.1) can be calculated, where the Examiner interprets that 
the electronic control unit is configured to determine, based on the first condition of use and the second condition of use, a condition of use in a stop period of the battery system from the time of stopping the battery system to the time of activating the battery system ([0029]: given the nominal self-discharge rate R and initial ampere/hour rating C.sub.0 in the exemplary algorithm embodiment, the loss of battery charge quantity due to the self-discharge factor E.sub.2 can be expressed on the basis of averaging a summation of temperature-adjusted self-discharge factors prior to and after an electronic module 102 OFF period of time as: C.sub.0*SUM(R*E.sub.2)), and 
the electronic control unit is configured to calculate, with reference to the data corresponding to the determined condition of use, a memory quantity generated during the stop period ([0037]: if electronic module 102 is in the OFF state ("No" in step 210), the temperature-interpolated self-discharge quantity C.sub.0*SUM(R*E.sub.2) can be calculated, as previously described (step 220), and applied to Equation 3, as part of step 222.).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Uchida in view of Kanada in view of Hoffman to enable “an accurate state-of-charge estimate without the use of intrusive voltage measurements ([[0038])” during the time that the system is turned 


Response to Arguments
35 U.S.C. § 103
Applicant’s arguments, see pages 8 – 9, filed 10 November 2020, with respect to the rejection(s) of claims 1 and 2 under 35 U have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Uc.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brent A Fairbanks whose telephone number is (408)918-7532.  The examiner can normally be reached on 8:00AM - 5:30PM PDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on 571-272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Brent A. Fairbanks/Examiner, Art Unit 2862